Citation Nr: 0103024	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-19 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wound scars of the left foot instep and left calf, currently 
assigned a 10 percent evaluation.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right lower extremity, including 
right ankle scar and sural nerve involvement, currently 
assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1943 to November 
1945, August 1947 to April 1951, and September 1951 to 
December 1971.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision by the St. Petersburg, Florida, Regional 
Office (RO), which confirmed a protected 10 percent 
evaluation for multiple scars of the left foot instep, left 
calf, and right ankle.  

By a subsequent August 1999 rating decision, the RO 
separately rated the residuals of a shell fragment wound to 
the right lower extremity as including sural nerve 
involvement and assigned a 10 percent evaluation, effective 
May 14, 1998 (in effect, rating the service-connected right 
ankle shell fragment wound scarring as noncompensable); and 
confirmed a 10 percent evaluation for shell fragment wound 
scars of the left foot instep and left calf.  Since neither 
appellant nor his representative has withdrawn said right 
lower extremity disability issue, said issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Although appellant and his representative in recent written 
statements have raised additional issues, since they have not 
been formally adjudicated by the RO (and, therefore, the 
Board does not have jurisdiction over them), these additional 
issues are referred to the RO for appropriate development.  
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellate issues, to the extent legally 
required, has been obtained by the RO.

2.  The appellant's residuals of shell fragment wounds to the 
left leg and foot are manifested primarily by small, 
nonadherent, healed, scars.  There is some decreased 
sensation over the scars of the left foot.  The left lower 
extremity wounds are without significant tissue loss and no 
diminished muscle strength, limitation of motion, painful 
motion, motor deficits, or gait abnormality attributable to 
said left lower extremity wounds has been clinically shown.  
There is no significant muscle damage to Muscle Group X and 
any left lower extremity scarring does not result in 
functional limitations of the affected bodily part.  

3.  The appellant's residuals of shell fragment wounds to the 
right lower extremity are manifested primarily by small, 
nonadherent, healed, scars.  The right lower extremity wounds 
are without significant tissue loss and no diminished muscle 
strength, limitation of motion, painful motion, or gait 
abnormality attributable to said right lower extremity wounds 
has been clinically shown.  

4.  The appellant's complaints include pain in the right 
ankle scar area and radiographically, there are retained 
metallic fragments in the soft tissues proximate thereto.  
The right ankle scar is equivalent to a painful and tender 
scar.  The right ankle scar does not result in any 
significant functional limitation of that lower extremity.  
Significant muscle damage of the right lower extremity has 
not been shown.  Although there is diminished sensation along 
the right sural nerve from the lower leg to the foot, there 
are no motor deficits medically attributed thereto.  No more 
than mild incomplete paralysis of the right sural (posterior 
tibial) nerve has been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for appellant's shell fragment wound scars of the left foot 
instep and left calf have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.73, 4.118, Codes 5310, 7803-7805 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for appellant's right sural nerve involvement, residual of a 
shell fragment wound to the right lower extremity, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.14, 4.124a, Code 8525 (2000).  

3.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a separate 10 percent rating, but no 
more, for a right ankle scar, residual of a shell fragment 
wound, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102,4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.118, Code 7804 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the case with directions 
to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected shell fragment wound 
disabilities issues on appeal over the years are documented 
in the medical evidence.  The service medical records 
adequately detail the circumstances and nature of the 
service-connected disabilities at issue and treatment 
therefor.  Additionally, a recent VA examination was 
conducted in January 1999.  Said examination is sufficiently 
detailed and comprehensive regarding the nature and current 
severity of the service-connected disabilities at issue, and 
provides a clear picture of all relevant symptoms and 
findings.  There is no indication that more recent, relevant 
medical records exist that would indicate a greater degree of 
severity of said disabilities in issue than that shown in 
said VA examination.  Thus, the Board concludes that the duty 
to assist as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has 
been satisfied with respect to the issues on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has reviewed the entire history of the service-
connected disabilities at issue, particularly as those 
disabilities affect the ordinary conditions of daily life, 
including employment, as required by 38 C.F.R. §§ 4.1, 4.2, 
4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Although VA amended its regulations for rating muscle injury 
disabilities, 38 C.F.R. §§ 4.55-4.73 (effective July 3, 
1997), it does not appear that the aforementioned Diagnostic 
Codes for rating injuries to the foot/leg muscle groups have 
substantively been altered.  Therefore, the amendments have 
essentially no effect in this case and the Board can proceed 
with its consideration without prejudice to appellant.

Appellant's service medical records reveal that in January 
1945, he sustained penetrating fragment wounds from an enemy, 
high explosive shell, involving the right and left lower 
extremities.  The wounds were clinically described as a small 
penetrating wound of the lateral right ankle, a small 
penetrating wound of the lateral right Achilles [area], a 
small penetrating wound of the bottom of the foot, and three 
small, penetrating wounds of the left foot transverse arch 
medially.  No artery/nerve damage was noted.  None of these 
were described as "through and through" wounds.  No bony 
involvement was described.

During January-March 1945 hospitalizations, a foreign body 
was surgically removed from appellant's left foot after a 
purulent, draining sinus developed over the dorsum at the 
wound site.  Foreign bodies were also surgically removed from 
the right heel.  A February 1945 x-ray of the left leg 
revealed several, very small metallic fragments in the soft 
tissues, about 1/2-inch beneath the skin surface, in the 
posterior leg area.  In March 1945, x-rays of the left foot 
and left leg revealed several, fine metallic fragments 
adjacent to the metatarsal joint of the great toe and a tiny 
metallic fragment in the left lower calf 3/8th-inch below the 
skin surface.  In March 1945, x-rays of the right ankle 
showed several, small metallic fragments in the lower leg 
(with one object noted as appearing to have penetrated into 
the lower fibular shaft medullary cavity; one lying just 
posterior to the fibular shaft; and one 2 and 3/4-inch higher 
in the soft tissues of the posterior leg).  In June 1945, x-
rays of the left foot and right ankle revealed multiple 
metallic foreign bodies in the soft tissues at the right 
ankle and a few foreign bodies at the base of the [left] 1st 
metatarsal.  No fracture was noted.  

September-October 1945 service medical records revealed that 
the right ankle exhibited slight limitation of dorsiflexion 
and decreased inversion/eversion.  Later in October 1945, the 
right ankle strength was described as good and scarring was 
well-healed and nontender.  On November 1945 service 
separation examination, multiple small scars on the left foot 
instep, a 1-inch left calf scar, and hyperesthesia at the 
lateral right foot were noted.  

By a January 1946 rating decision, service connection was 
granted and a 10 percent evaluation assigned for multiple 
scars of the left foot instep and a 1-inch left calf scar, 
residuals of shrapnel fragments.  A July 1946 amended rating 
decision confirmed that 10 percent evaluation for "multiple 
scars, instep left foot, left calf and right ankle."  Said 
rating decisions sheets indicated that that disability was 
coded under then Diagnostic Code 0321 (for rating superficial 
scars under the applicable schedule at that time).  

A July 1950 service separation examination noted a history of 
left foot and right ankle shell fragment wounds.  No 
deformity/limitation of motion of either foot was noted.  On 
August 1971 service retirement examination, appellant 
indicated that he had occasional right ankle stiffness which 
did not require medical attention.  Clinically, it was noted 
that the right ankle had full range of motion and was 
nontender.  

A January 1972 post-service military examination report noted 
small, old wounds over the right ankle and [left] foot.  
There was a nodule superior to the lateral malleolus 
associated with the tendon.  The right ankle had full range 
of motion with some pain on inversion.  The left foot 
exhibited full range of motion and multiple superficial scars 
without tenderness.  Appellant reported having sustained 
three wounds of the right foot, five of the left foot, and 
one of the left leg; and that said wounds were nonpainful, 
except for one wound about 1-inch above the lateral right 
ankle that was occasionally painful, particularly with ankle 
inversion while walking on uneven surfaces.   

A June 1972 rating decision confirmed that 10 percent 
evaluation for "multiple scars, instep left foot, left calf 
and right ankle."  Said rating decision sheet indicated that 
that disability was coded under Diagnostic Code 5310 for 
muscle injury to the intrinsic muscles of the foot.  

On June 1973 VA examination, appellant reported that he was a 
furniture salesman.  Clinically, there was no gait 
impairment, lower extremity atrophy, or abnormal reflexes.  
VA clinical records revealed complaints of multiarticular 
arthritis in 1974.  On April 1974 VA examination, his 
complaints included right ankle discomfort and grating.  
However, there was no [right ankle] limitation of motion, 
although mild anterior joint thickening was noted.  X-rays of 
the right ankle showed multiple metallic foreign bodies 
without any bone abnormality.  

A June 1978 VA examination revealed that clinically, there 
was no gait impairment.  The ankles and feet had normal range 
of motion, although with some discomfort noted.  The ankles 
were described as strong and stable.  Superficial scarring 
was noted at the right ankle and left foot instep.  All 
scarring was described as well-healed, nonadherent, 
nonfibrotic, and nonsymptomatic.  There were no palpable 
foreign bodies, deformities, atrophy, or weakness in either 
lower extremity.  X-rays of the left foot and right ankle 
were unremarkable, except for two, small, metallic fragments 
in the soft tissues of the posterior right leg with smaller 
scattered fragments.  Significantly, the diagnoses included 
"[r]esiduals of shell fragment wounds, left foot and right 
ankle; scars, healed, non-symptomatic."  

VA examination reports dated in November 1979 and June 1987 
revealed no gait impairment, muscle weakness/atrophy of the 
lower extremities, or abnormal reflexes.  Significantly, in 
an April 1986 written statement, appellant reported that he 
could not work due to spinal arthritis.  Said June 1987 VA 
examination report indicated that he had been employed as a 
salesman from May 1975 to May 1980.  An August 1989 VA 
examination report indicated that appellant was unemployed 
and appellant stated that he was unable to "accept 
employment because of back arthritis."

VA examination reports dated in November 1994 and December 
1997 did not reveal any gait impairment, muscle 
weakness/atrophy of the lower extremities, or abnormal 
reflexes.  

VA outpatient treatment records reveal that in May 1998, 
appellant complained of occasional cramping in the left foot 
wound area and numbness along the lateral right foot.  
Clinically, there was medial left arch tenderness and 
decreased sensation along the right lateral foot from the 
ankle to the midfoot.  

On January 1999 VA examination, appellant complained of left 
great toe cramping occurring every two to three days, with 
pain relieved by his bending the toe.  Significantly, it was 
noted that according to appellant, "this is his only real 
pain or disability in his left foot as a result of the 
shrapnel injury."  He stated that most of his pain was in 
the posterior/lateral right leg; that the pain involved 
tingling and aching; that the pain was not sharp; and that 
the pain occurred almost daily.  However, it was reported 
that he swam 3 to 4 times per week for a half hour; lifted 
weights involving the legs and upper body; and that 
occasionally, the weight lifting aggravated the 
posterior/lateral [right] leg.  Appellant stated that he 
could walk 5 to 10 minutes before experiencing a severe cramp 
in the posterior/lateral [right] leg.  He denied having to 
utilize a cane or shoe inserts, or having any flare-ups of 
the area.  Clinically, the feet had no edema or varicosities.  
Patellar and ankle deep tendon reflexes were absent, except 
for a diminished left knee jerk.  There was loss of light 
touch sensation along the course of the sural nerve at the 
lateral/posterior right lower leg, ankle, and foot and 
dorsal/plantar aspects of the 1st metatarsal at the midfoot.  
There was tingling sensation on palpation of the lateral left 
lower leg, ankle, and foot.  

There was a 1-cm posterior right calf scar; an approximate 1-
cm scar at the dorsal aspect of the [left] 1st metatarsal; 
and an approximate 1/2-cm scar near the plantar aspect of the 
[left] 1st metatarsal.  There was evidence of hypertrophic 
scarring in these areas.  There was a 1/2-cm scar at the 
lateral distal right fibula; and an approximate 1/2-cm scar 
at the posterior lower leg, just medial to the Achilles 
tendon.  

Significantly, however, it was noted that muscle strength was 
"5/5" in all muscle groups; that the subtalar, metatarsal, 
ankle, and metatarsophalangeal joints exhibited ranges of 
motion within normal limits and pain-free; and that appellant 
ambulated with a propulsive gait.  

X-rays of the left foot revealed some extra bone formation in 
the fibula sesamoid area.  There were no shell fragments in 
the medial arch.  X-rays of the right foot showed shell 
fragments just above the right ankle.  There was a large 
plantar calcaneal spur and mild joint space narrowing with 
lipping, noted as indicative of early degenerative changes.  
There was no evidence of fracture, dislocation, or bone stock 
abnormality in either foot.  

Significantly, the examiner assessed "[s]tatus post shrapnel 
wound, left foot, posterior calf of the left and right ankle 
and lower leg."  He opined that appellant had some 
peripheral neuropathy along the course of the sural nerve 
involving the lower lateral leg, right ankle, and foot and 
that his symptoms were consistent with this.  Additionally, 
he stated that appellant had some decreased sensation over 
the scars of the left foot, both at the dorsum and plantar 
aspects, in the midfoot region.  With respect to early 
degenerative arthritis of the right ankle joint, he opined 
that "I would not be able to call the diagnosis post 
traumatic arthritis due to the lack of any evidence on x-ray 
of fracture or dislocation."  

The Board has considered the applicability of all appropriate 
rating codes in rating said shell fragment wounds of the 
lower extremities.  A noncompensable evaluation may be 
assigned for slight injury to Muscle Group X (intrinsic 
muscles of the plantar or dorsal aspect of the foot).  A 10 
percent evaluation requires moderate injury to the plantar 
intrinsic muscles or either moderate or moderately severe 
injury to the dorsal intrinsic muscles of the foot.  A 20 
percent evaluation requires moderately severe injury to the 
plantar intrinsic muscles or severe injury to the dorsal 
intrinsic muscles of the foot.  A 30 percent evaluation 
requires severe injury to the plantar intrinsic muscles of 
the foot.  38 C.F.R. Part 4, Code 5310.  

A noncompensable evaluation may be assigned for slight injury 
to Muscle Group XI (posterior and lateral crural muscles) or 
Muscle Group XI (anterior muscles of the leg).  A 10 percent 
evaluation requires moderate injury.  A 20 percent evaluation 
requires moderately severe injury.  A 30 percent evaluation 
requires severe injury.  38 C.F.R. Part 4, Codes 5311 and 
5312.  

A 10 percent evaluation is the maximum evaluation assignable 
under Diagnostic Codes 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration.  Scars may be evaluated on the basis 
of any related limitation of function of a bodily part which 
they affect.  38 C.F.R. Part 4, Code 7805.  

The Diagnostic Codes for rating peripheral nerve disease, set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, § 4.124a, include the major nerves of the distal 
lower extremities.  Under Diagnostic Code 8525, a 10 percent 
evaluation may be assigned for mild or moderate incomplete 
paralysis of the posterior tibial nerve.  A 20 percent 
evaluation requires severe incomplete paralysis.  A 30 
percent rating requires complete paralysis with paralysis of 
all muscles of the sole of the foot (frequently with painful 
paralysis of a causalgia nature), an inability to flex the 
toes, weakened adduction, and impaired plantar flexion.  

In this case, a 10 percent rating was originally assigned for 
muscle/scar damage to the areas of the left lower leg, left 
foot, and right ankle.  It is reiterated that the service 
medical records indicate that there were no fractures or 
significant nerve damage reported (although lateral right 
foot hyperesthesia was noted on November 1945 service 
separation examination); and that any muscle damage from 
small metallic shell fragments or residuals of an infected 
left foot wound were relatively minor, manifested primarily 
by well-healed scars.  The 10 percent rating has been in 
effect since 1945 and is a rating protected from reduction.  
See 38 C.F.R. § 3.951 (2000).  

It is reiterated that by a subsequent August 1999 rating 
decision, the RO separately rated the residuals of a shell 
fragment wound to the right lower extremity as including 
sural nerve involvement and assigned a 10 percent evaluation, 
effective May 14, 1998 (in effect, rating the service-
connected right ankle shell fragment wound scarring as 
noncompensable); and confirmed a 10 percent evaluation for 
shell fragment wound scars of the left foot instep and left 
calf.  Said rating decision sheet indicated that the shell 
fragment wound scars of the left foot instep and left calf 
were coded under Diagnostic Code 5310 for muscle injury to 
the intrinsic muscles of the foot and that the residuals of a 
shell fragment wound to the right lower extremity were coded 
under Diagnostic Code 8525 for posterior tibial nerve 
paralysis.  This is, essentially, a rating determination that 
no more than moderate damage to Muscle Group 5310 and no more 
than mild, incomplete paralysis of the right posterior tibial 
nerve were demonstrated.  The Board agrees with that 
characterization, for the following reasons.  

In short, since the diminished sensation over the right lower 
leg wound area does not result in any diminished muscle 
strength, motor deficits, limitation of motion, painful 
motion, or gait abnormality, it would not be reasonable to 
characterize it as equivalent to moderate, incomplete 
paralysis of a right lower extremity peripheral nerve.  
Additionally, any left lower extremity muscle injury 
involving Muscle Group 5310 or any other appropriate muscle 
damage code dealing with the left foot and leg (such as 
Muscle Group 5311 or 5312) has not been shown to be 
significant, particularly since there was no evidence of any 
left lower extremity muscle tissue loss, diminished muscle 
strength, limitation of motion, painful motion, or gait 
abnormality.  Thus, while the rating is under the Muscle 
Group code, it is essentially for the residual scarring. As 
appellant is currently receiving the maximum 10 percent 
evaluation assignable under Codes 7803-7805 for superficial 
scarring, in the absence of any evidence that the scarring 
limits functioning of the left lower extremity, there is no 
basis for a higher rating.  Some decreased sensation over the 
scars of the left foot shown on recent examination is 
encompassed by that 10 percent evaluation, since such 
symptomatology would be equivalent to a painful and tender 
scar under Code 7804.  An evaluation in excess of 10 percent 
would not be warranted, since no limitation of function 
attributable to that scarring has been clinically shown.  

However, it is the Board's opinion that the residuals of a 
shell fragment wound to the right lower leg involving a right 
ankle scar and sural nerve involvement should be separately 
rated.  Specifically, the service-connected right ankle scar 
should be assigned a separate evaluation under an appropriate 
diagnostic code, apart from the separate rating the RO has 
assigned for right sural nerve paralysis under Diagnostic 
Code 8525.  See also the provisions of 38 C.F.R. § 4.55, 
which state that "[a] muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions."  In Esteban v. Brown, 6 Vet. App. 259 (1994), 
the United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims) (Court) 
stated, "[t]he critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  It appears at least arguable that 
the diminished sensation along the right sural nerve, which 
according to Code 8525 affects foot function including toe 
movement, involves different functions than the right ankle 
scar, which would affect ankle movement.  

Resolving all reasonable doubt in appellant's favor, it is 
the Board's opinion that since there is radiographic evidence 
of retained metallic fragments near the ankle scar area and 
appellant has recently complained of pain in that right lower 
leg area, it would not constitute "pyramiding" to assign a 
separate 10 percent evaluation for a right ankle scar as 
equivalent to a painful and tender superficial scar under 
Diagnostic Code 7804.  38 U.S.C.A. § 5107(b); 38 C.F.R. Part 
4, Code 7804.  However, an evaluation in excess of 10 percent 
would not be warranted, since no limitation of function 
attributable to that scarring has been clinically shown nor 
has any appreciable muscle damage equivalent to at least a 
moderately severe injury to the right lower extremity 
musculature has been demonstrated.  See Codes 5310 through 
5312.  It should be added that none of the clinical evidence 
attributes appellant's recently shown early degenerative 
changes of the right ankle to traumatic origin.  Even 
assuming for sake of argument that the right ankle arthritis 
is post-traumatic arthritis due to the in-service shell 
fragment wound as contended, there is no limitation of motion 
or satisfactory evidence of painful motion of that single 
major joint as to warrant a separate evaluation for right 
ankle arthritis under Codes 5010-5271.  

It is the Board's opinion that appellant's left lower leg and 
left foot wounds symptoms, including any lower leg/foot pain 
or scarring, are contemplated in the assigned 10 percent 
disability evaluation.  See 38 C.F.R. § 4.14 (2000), which 
states, in pertinent part, "[t]he evaluation of the same 
disability under various diagnoses is to be avoided"; Brady 
v. Brown, 4 Vet. App. 203, 206 (1993); and Esteban.  Since 
the symptomatology attributable to any left leg and left foot 
fragment wounds scarring would overlap to a great extent, 
given their close anatomical location and functioning, and 
appellant's left lower extremity complaints were limited to 
left foot pain on recent VA examination, assigning separate 
evaluations for said wound scarring of the left leg and left 
foot would violate the proscription against pyramiding of 
ratings.  See also 38 C.F.R. § 4.55-56, concerning shell 
fragment wound rating factors.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  Significantly, 
however, the recent VA clinical evidence reveals that 
appellant had no gait impairment or diminished strength in 
either lower extremity.  The currently assigned 10 percent 
evaluations for the service-connected left lower extremity 
shell fragment wounds and the right lower extremity sural 
nerve involvement and the separate 10 percent evaluation that 
the Board has herein awarded for the right ankle scar shell 
fragment wound residuals more than adequately compensate for 
any functional loss resulting from the service-connected 
wounds of both lower extremities, for the aforestated 
reasons.  

The clinical evidence does not show that appellant's shell 
fragment wounds of either lower extremity present such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, as is 
required for an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  


ORDER

Increased ratings for shell fragment wound scars of the left 
foot instep and left calf and for right sural nerve paralysis 
as residual of a shell fragment wound to the right lower 
extremity are denied.  To this extent, the appeal is 
disallowed.  

A separate 10 percent rating, but no more, for a right ankle 
scar as residual of a shell fragment wound to the right lower 
extremity is granted, subject to the law and regulations 
governing the award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

